Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
 	Insert, under Fig. 1, ---Prior Art--- 

Rejoinder
The application has been amended to rejoin previously withdrawn claims as follows: 
4. Claims 38-40, 42, 43 and 53-55 are allowable. Claims 46 and 51, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821 04(a), the restriction requirement among inventions I and II, as set forth in the Office action mailed on October 30, 2019, is hereby withdrawn and claims 46 and 51 are 

Allowable Subject Matter
Claims 38-40, 42, 43, 46, 51 and 53-55 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 2015/0001066 to Joshi, as previously presented.
With regard to claim 38, Joshi fails to teach a towel comprising a first electrode layer covered by a cloth, at least a second electrode layer, and an electrochemical capacitance ratio of said at least first electrode layer to said at least second electrode layer of at least 7:1.
With regard to claim 53, the closest prior art made of record fails to teach or fairly suggest an asymmetrical electrochemical cell comprising an electrochemical capacitance ratio of the first electrode layer to the second electrode layer of at least 3:1, as claimed.
There was not found a teaching in the prior art suggesting modification of the conventional electrochemical devices in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794